Name: Commission Regulation (EC) No 2868/2000 of 27 December 2000 amending Regulation (EC) No 571/97 establishing detailed rules for the application in the pigmeat sector of the Interim Agreement on trade and trade-related measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  EU finance;  Europe;  animal product
 Date Published: nan

 Avis juridique important|32000R2868Commission Regulation (EC) No 2868/2000 of 27 December 2000 amending Regulation (EC) No 571/97 establishing detailed rules for the application in the pigmeat sector of the Interim Agreement on trade and trade-related measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part Official Journal L 333 , 29/12/2000 P. 0017 - 0018Commission Regulation (EC) No 2868/2000of 27 December 2000amending Regulation (EC) No 571/97 establishing detailed rules for the application in the pigmeat sector of the Interim Agreement on trade and trade-related measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2475/2000 of 7 November 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe agreement with Slovenia(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 571/97(2) lays down rules of application in the pigmeat sector for the arrangements in the Interim Agreement on trade and trade-related measures between European Communities and the Republic of Slovenia. It should be amended in line with the provisions on pigmeat products in Regulation (EC) No 2475/2000.(2) Repayment of import duties on products listed in Annex I to Regulation (EC) No 571/97 as it existed before entry into force of this Regulation and imported under licences used from 1 July 2000 falls within the scope of Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3), as last amended by Regulation (EC) No 2787/2000(4).(3) In order to ensure proper management of the quantities it is necessary to set a final date for the validity of licences at the end of each quota year.(4) In order to facilitate trade of pigmeat and to harmonise the levels of securities for import licences within the meat sectors it is necessary to review the level of security set in Regulation (EC) No 571/97.(5) Application of this Regulation from 1 July 2000 in parallel with Regulation (EC) No 2475/2000 is required.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 571/97 is amended as follows:1. Paragraph 3 of Article 4 is replaced by the following:"A security of EUR 20 per 100 kg shall be lodged for import licence applications for all products referred to in Article 1."2. Article 5 is replaced by the following:"For the purposes of Article 21(2) of Regulation (EEC) No 3719/88 import licences shall be valid for 150 days from their actual date of issue.However, licences shall not be valid beyond 31 December of the year of issue.Licences shall not be transferable."3. Annex I is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 286, 11.11.2000, p. 15.(2) OJ L 85, 27.3.1997, p. 56.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 330, 27.12.2000, p. 1.ANNEX"ANNEX IReductions to the Common Customs Tariff duty>TABLE>"